           Case 1:20-cv-04046-VEC Document 20 Filed               USDC06/02/20
                                                                       SDNY Page 1 of 2
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
                                                                  DOC #:
UNITED STATES DISTRICT COURT                                      DATE FILED: 6/2/2020
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
  JUAN EDGAR BERNAL GUTIERREZ,                                  :
                                                                :
                                              Petitioner,       :
                                                                :
                            -against-                           :        20-cv-4046 (VEC)
                                                                :
                                                                :             ORDER
 THOMAS DECKER et al.,                                          :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS the Court held a telephonic hearing on June 1, 2020, with the parties;

       IT IS HEREBY ORDERED the Government must submit a letter not later than June 3,

2020, describing ICE’s testing methodology at Orange County Correctional Facility; in

particular, how many tests for COVID are being performed, and whether consideration has been

given to testing all inmates, all incoming inmates, or all corrections officers regardless of

whether the person is symptomatic. With its letter, the Government must also include ICE’s

rationale for denying Petitioner’s application for discretionary release and the percentage and

absolute number of detainees reviewed pursuant to the April 10, 2020, ICE Guidance referenced

in paragraph 9 of the Declaration of Thomas Flynn who were released by the office that

reviewed Petitioner for release. Finally, the Government must also address whether any

particular procedures are in place to deal with high-risk detainees like the Petitioner or whether

the policies and procedures specified are uniform across all detainees, regardless of risk

associated with COVID.
         Case 1:20-cv-04046-VEC Document 20 Filed 06/02/20 Page 2 of 2



       IT IS FURTHER ORDERED that Petitioner may respond to the Government’s letter and

issues raised at the hearing no later than June 5, 2020.

SO ORDERED.
                                                           ________________________
Date: June 2, 2020                                            VALERIE CAPRONI
      New York, New York                                    United States District Judge




                                                  2
